Name: 94/923/EC: Commission Decision of 14 November 1994 establishing the ecological criteria for the award of the Community eco-label to soil improvers
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  means of agricultural production;  marketing;  consumption;  natural and applied sciences
 Date Published: 1994-12-31

 Avis juridique important|31994D092394/923/EC: Commission Decision of 14 November 1994 establishing the ecological criteria for the award of the Community eco-label to soil improvers Official Journal L 364 , 31/12/1994 P. 0021 - 0023 Finnish special edition: Chapter 15 Volume 14 P. 0165 Swedish special edition: Chapter 15 Volume 14 P. 0165 COMMISSION DECISION of 14 November 1994 establishing the ecological criteria for the award of the Community eco-label to soil improvers (94/923/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 880/92 of 23 March 1992 on a Community eco-label award scheme (1), and in particular the second subparagraph of Article 5 (1) thereof, Whereas the first subparagraph of Article 5 (1) of Regulation (EEC) No 880/92 provides that the conditions for the award of the Community eco-label shall be defined by product group; Whereas Article 10 (2) of Regulation (EEC) No 880/92 states that the environmental performance of a product shall be assessed by reference to the specific criteria for product groups; Whereas in accordance with Article 6 of Regulation (EEC) No 880/92 the Commission has consulted the principal interest groups within a consultation forum; Whereas the measures set out in this Decision are in accordance with the opinion of the committee set up under Article 7 of Regulation (EEC) No 880/92, HAS ADOPTED THIS DECISION: Article 1 The product group 'soil improvers' shall mean: 'Materials sold as branded products for hobby gardeners to be added to the soil mainly to improve its physical and/or biological condition without causing harmful effects.' Article 2 The environmental performance of the product group as defined in Article 1 shall be assessed by reference to the specific ecological criteria set out in the Annex. Article 3 The product group definition and the specific ecological criteria for the product group shall be valid for a period of three years from the date on which this Decision takes effect. Article 4 For administrative purposes, the code number assigned to the product group shall be '003'. Article 5 This Decision is addressed to the Member States. Done at Brussels, 14 November 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission (1) OJ No L 99, 11. 4. 1992, p. 1. ANNEX ECO-LABEL CRITERIA FOR SOIL IMPROVERS Ecological Criteria All the criteria detailed below must be achieved in order for a soil improver to qualify for an eco-label. Product source A soil improver will only be considered for the award of an eco-label if its organic matter content is provided by constituents derived from the processing and/or reuse of waste materials (as defined in Directive 75/442/EEC on waste and in Annex I to the said Directive). Note: The term 'organic' refers in the general sense to materials of, or formed from/by, living organisms. When the product includes sludge from sewage treatment plants, the sludge must be in conformity with Annex IB of Directive 86/278/EEC. Fitness for use General Labelling The product packaging must bear the following labelling information: - the name and address of the body responsible for marketing, - a descriptor identifying the product by type, including the phrase 'soil improver', - recommended conditions of storage and the recommended 'use by' date, together with a manufacturing batch code, - a description of the purpose for which the product is intended and any limitations to use. The suitability of the product for particular plant groups (e. g. calcifuges or calcicoles) should be stated, - the major feedstocks (those over 10 % by volume) from which the product has been manufactured, distinguishing between municipal solid waste, sewage sludge, wastes from agriculture or forestry, industrial and commercial wastes specifying the sector (e.g. food processing, paper, etc.), - a statement on recommended methods of use and rate of application expressed as kilogrammes or litres of product per m ² of ground per annum, - guidelines for safe handling and use. Product performance All products must be supplied in a solid form and contain not less than 25 % dry matter by weight. The minimum rate of application must be stated so as to provide not less than 500g organic matter (dry weight) per m ² of ground (as measured by loss on ignition). Products must not adversely affect plant emergence or subsequent growth in the defined plant growth test. Soil degradation and water pollution No product may contain amounts of the following elements in concentrations greater than the values shown below, measured in terms of dry weight: "" ID="1">Zn> ID="2">300"> ID="1">Cu> ID="2">75"> ID="1">Ni> ID="2">50"> ID="1">Cd> ID="2">1,5"> ID="1">Pb> ID="2">140"> ID="1">Hg> ID="2">1"> ID="1">Cr> ID="2">140"> ID="1">Mo (1)()> ID="2">2"> ID="1">Se (2)()> ID="2">1,5"> ID="1">As (3)()> ID="2">7"> ID="1">F (4)()> ID="2">200"">Products must not contain constituents which have been treated with lindane, cypermethrin or promecarb. Nutrient loadings When used at the recommended rates of application, products must not exceed maximum nutrient loadings of: - 8 g/m ² total nitrogen, - 6 g/m ² P2O5, - 12 g/m ² K2O. Note: Products will be exempt from this requirement if less than 10 % (w/w) of the nutrient content is available for plant growth during the first season of application. Such products (for example, many mulches) are defined as those having a C : N ratio greater than 30 : 1. Health and Safety Products must not exceed the maximum levels of primary pathogens set out in the Table below: "" ID="1">Salmonella> ID="2">Absent in 25 g"> ID="1">E. coli> ID="2">< 1 000 MPN (5)()/g"">Nuisance No product shall give rise to persistent offensive odours after being applied to the soil. No product shall contain any fragments of glass, wire, other metal or hard plastic which may constitute a hazard to human health. No product shall introduce unacceptable numbers of weed seeds or the vegetative reproductive parts of aggressive weeds into the soil. Test Methods and Analysis Test methods and analysis for heavy metals are to be in accordance with the requirements of Directive 86/278/EEC. In the absence of internationally agreed test methods for physical and microbiological analysis in relation to soil improvers the test method is the responsibility of Member States. (1)() Data relating to the presence of these elements are needed only for products containing material from an industrial process, municipal solid waste and sewage sludge.(2)() MPN: Mean Probable Number.